The Supreme Court of the United States having by its judgment dated June 7, 1965, reversed the judgment of this court dated April 28, 1964, and having issued its mandate dated July 2, 1965, ordering the judgment of the Supreme Court of Errors to be reversed with costs against the State of Connecticut taxed at $511.26, it is ordered that the judgment of the Appellate Division of the Circuit Court dated January 7, 1963, and the judgment of the Circuit Court for the sixth circuit dated January 2,1962, be, and the same hereby are, set aside and the case be, and the same hereby is, remanded to the Circuit Court for the sixth circuit for further proceedings not inconsistent with the opinion of the Supreme Court of the United States announced June 7, 1965, *726and its mandate dated July 2, 1965, in the case of Estelle T. Griswold et al., Appellants v. State of Connecticut.
Catherine G. Roraback, in support of the motion.
Submitted August 16
decided October 7, 1965